Asch, J.
(concurring).
Defendant’s contentions that his arrest was not supported by probable cause and that his written confession, which was given after a Miranda warning, should have been suppressed are without merit.
Erika Jones, the daughter of murder victim Thelma Staton, reported to the police a conversation she had had with her mother prior to her death. Erika stated that her mother had told her that she had been kidnapped by the defendant, at knifepoint, from the home of her boyfriend, Herbert Stultz, and then raped by defendant four days before the murder. Staton’s diary had an entry for that date to the same effect. *474Moreover, a friend and co-worker of the victim had informed the police that Staton had told her of the abduction. The police were also told that defendant had installed the lock on Staton’s bedroom door. It had been locked from the outside after the crime and only defendant and the murder victim had keys. Staton’s boyfriend, Stultz, told the police that a window had been broken in his apartment on the day of the abduction. Staton had refused to disclose the identity of the perpetrator to Stultz, out of concern for his safety. The day before she died, Staton told Stultz she was scared to death of defendant.
With this background of incriminating evidence, the police went to defendant’s apartment. Defendant invited them in and told them he was glad they had come for him. After being informed of his Miranda rights and told by Detective Rivers that they were there with respect to Staton’s death, the defendant poured himself a glass of wine and admitted he had slit her throat with a knife. He was arrested and taken to the station house. As the hearing court found, there was ample probable cause for his arrest. About one hour later, he was again read his Miranda rights and he once more gave a statement to Detective Rivers. It was taken down by the officer and signed by defendant. In it, defendant admitted the facts of the crime in detail.
After the Huntley hearing, the court found that the police entry into the apartment without a warrant constituted a violation of the holding in Payton v New York (445 US 573), and, therefore suppressed the confession given in the apartment. However, because of the passage of time between the first and second confessions and the rereading of the Miranda rights, the court found that there was an attenuation which removed the taint of the Payton violation. We find, however, based upon the uncontradicted evidence before the court, that the entry of the police into the apartment was legal and not in violation of the dictates of Payton v New York (supra).
The testimony at the hearing was unequivocal that defendant voluntarily admitted the police officers, inviting them in and, in fact, even telling them he was "glad” they had come for him. He also told them, "Have a seat while I fix myself a glass of wine.” In Payton (supra, at p 576), the United States Supreme Court held that "the Fourth Amendment to the United States Constitution, made applicable to the States by the Fourteenth Amendment * * * prohibits the police from making a warrantless and nonconsensual entry into a suspect’s home in order to make a routine felony arrest”. As *475noted, there was clearly consent on defendant’s part to the police entry. Defendant’s conduct in admitting the police and inviting them to sit down while he had a glass of wine negated any inference of coercion.
Even if the hearing court was correct in its determination that the initial arrest was illegal, the second written confession was not obtained by " ’exploitation of th[e] illegality’ ” but ” ’by means sufficiently distinguishable to be purged of the primary taint’ ” (Wong Sun v United States, 371 US 471, 488; see also, People v Rogers, 52 NY2d 527). The hearing court, in any event, found, as we do, that any ’’taint” resulting from an illegal arrest was removed by the lapse of time between the statements and the rereading of the Miranda warnings before defendant made his second confession.
Brown v Illinois (422 US 590), cited by the dissent, is inapposite, even assuming the illegality of the arrest. There, the Supreme Court held that the reading of the Miranda warnings by themselves would not per se break the causal connection between the illegality and the confession. Also, contrary to the facts of Brown, the arrest in this case was not made solely for questioning or investigation. The police had investigated the murder fully and had ample probable cause to arrest defendant at the time that they went to his apartment.